Detailed Office Action
The communication dated 8/30/2021 has been entered and fully considered.
Claims 1-10 are pending with claims 1-4 and 6-10 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner interprets “haze” of claim 5 as measured as per [0049] of the instant specification.
Response to Arguments
In light of amendment the claim objection has been withdrawn.
In light of argument the Examiner withdraws the 112(2) rejection.  
In light of argument the examiner withdraws Complete nanofibrillation of cellulose prepared by phosphoric acid esterification by BANZASHI as to public use.
In light of filing the certified translated foreign priority document and the 37 CFR 1.130 declaration by the inventors the 102(a)(1) rejection towards Complete nanofibrillation of cellulose prepared by phosphoric acid esterification by BANZASHI has been withdrawn
In light of filing the certified translated foreign priority document BANZASHI WIPO document is no longer a 102(a)(1) document therefore the rejection has been withdrawn.
In light of filing the 37 CFR 1.130 declaration by inventor Noguchi the BANZASHI reference has not been used as a 102(a)(2) type document.
Furthermore, the BANZASHI reference is to the same inventive entity (OJI Holdings) and therefore would be disqualified under 102(b)(2)(C)
In light of amendment the Examiner withdraws 103 rejection based upon LAINE as a primary reference.  LAINE does not teach the sheet is formed with a slurry with a haze of 10% or less.

The Examiner maintains the ODP rejection as it has not been responded to.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/076,900 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘900 application discloses a sheet made with phosphoric acid substituted nanofibers with a degree of substitution greater than 0.6 mmol/g and a haze less than 6%.  The yellowness under JIS KL 7373 is 1.2 or less.  Therefore the yellowness of 0 is included in the range.  As such it at least overlaps with formula d of the instant claim.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP2013127141 YUICHI et al., hereinafter YUICVHI.
The Examine refers to the attached translation.
As for claim 5, YUICHI discloses a nonwoven sheet [0044].  YUICHI discloses a phosphorous oxo acid with 0.2 to 1.5 mmol/g which overlaps with the instant claimed range [0021] and can be a phosphoric acid group [claim 3].  YUICHI discloses that the fibers are fine and are from 1 to 1000 nm which falls within the claimed range [claim 1] and are preferably  4 nm to 100 nm] [0016].  YUICHI discloses a sheet thickness of YUICHI discloses a haze as measured by JIS K 7136 of 5 or less which falls within the claimed range [0125].  

In the alternative, it would be prima facie obvious to optimize the sheet of YUICHI by modifying the fine fiber widths.   YUICHI further discloses that the fine fiber is 2 to 30 nm such that it is transparent and does not scatter visible light [0016].   As such by making the fiber widths to 2-30 nm the amount of yellow light scattered as compared to near 1000 nm will be significantly decreased and as such the YI will be lower.  Yellow light has a wavelength of 580 nm.  30 nm is less than 1/10 the wavelength wile 1 nm is less than 100th the wavelength of light.  Therefore at these low fiber widths the yellowness would be substantially low.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748